Exhibit 10.4
JOINT VENTURE AGREEMENT
 
THIS AGREEMENT made the   24th    day of       March           , 2010
 
BETWEEN:
GLOBAL GOLD MINING LLC, a limited liability company incorporated under the laws
of the State of Delaware and having its executive offices at 45 East Putnam
Ave., Greenwich, CT 06830;
 
(hereinafter called “GGM”)



OF THE FIRST PART
 
AND:
CALDERA RESOURCES INC., a corporation incorporated under the laws of the
Province of Québec and having its head office at 910 Peel St., 9th Floor ,
Montreal, Québec, H3C 2H8;
 
(hereinafter referred to as “CALDERA”)

 
OF THE SECOND PART
 
WHEREAS GGM and Caldera have entered into a letter agreement dated December 18,
2009 to form a Joint Venture for the financing, exploration and development of
the rights, title and interest in the Marjan Mining Property in southwestern
Armenia (the “Property” as defined below and in Appendix I ) subject to, and in
consideration of, the terms of this Agreement;
 
WHEREAS the rights, title and interest for the Property have been transferred to
Marjan Mining Company, a limited liability company incorporated under the laws
of the Republic of Armenia (“Marjan RA”) (as indicated in the Transfer documents
attached as Appendix II);
 
WHEREAS all the shares of Marjan RA are to be transferred to “Marjan-Caldera
Mining LLC” which are to be held by Caldera and GGM in the proportions outlined
in this Agreement;
 
WHEREAS GGM and Caldera agree to form a Joint Venture relating to the
“Marjan-Caldera Mining LLC” and the Property on the terms of this agreement and
the Appendices attached hereto, subject to the approvals of the TSX Venture
Exchange, the respective boards of directors and the payments provided in s. 4.2
and s. 4.3 of this Agreement (the “Effective Date”)
 
NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
FORMATION OF THE JOINT VENTURE
 
1.
Upon the Effective Date, the Joint Venture shall be created (herein called the
“Joint Venture”) for the purpose of:

 
 
1.1.1.
establishing Marjan-Caldera Mining LLC, a limited liability company (the “LLC”)
under the laws of the State of Delaware, USA, which will own all the shares of
Marjan RA with an operating agreement (the “LLC Agreement”), which Caldera  and
GGM are signing concurrently herewith, and a copy of which is attached hereto as
Appendix III. 

 

 
1.1.2.
exploring claims on the Property;





 
1.1.3.
bringing the Property or a portion thereof into Commercial Production;



 
1.1.4.
operating the Marjan Mine; and



 
1.1.5.
to engage in such other activities as may be considered by the parties to be
necessary or desirable in connection with the foregoing.



2.
Caldera agrees to complete a bankable feasibility study on the Central Zone or
otherwise spending up to US$3,000,000 on the Property.

 
3.
Commencing on the Effective Date, the interests of each of the parties in the
shares of the Marjan-Caldera Mining LLC and the Property shall be as follows,
until varied as provided for in this Agreement:

 
Caldera
55%
GGM
45%

 
4.
The Purchase Obligation

 
 
4.1.
Caldera is hereby obligated to purchase the balance of the rights, title and
interest in the Property and the shares of  the LLC and such right shall be
exercised as follows:

 
 
4.2.
Caldera shall make a payment of $100,000 to be on or before March 30, 2010,
subject to final approvals of this agreement by the TSX Venture Exchange;

 
 
4.3.
Caldera shall also issue 500,000 shares to GGM, subject to final approvals of
this agreement by the TSX Venture Exchange;

 
 
4.4.
Caldera shall earn 100% title and interest in the Property and the shares of
Marjan-Caldera Mining LLC  by making  the  following payments:

 

 
·
September 30, 2010
$ 300,000
 
·
December 30, 2010
$ 300,000
 
·
March 30, 2011
$ 250,000

 
 
- 2 -

--------------------------------------------------------------------------------

 
 

 
·
June 30, 2011
$ 250,000
 
·
September 30, 2011
$ 250,000
 
·
December 30, 2011
$ 250,000
 
·
March 30, 2012
$ 250,000
 
·
June 30, 2012
$ 250,000
 
·
September 30, 2012
$ 250,000
 
·
December 30, 2012
$ 500,000


 
4.5.
The Parties agree that Caldera shall have the right to prepay any of the amounts
outlined above, in whole or in part, without penalty.

 
 
4.6.
The Parties acknowledge that Caldera shall raise the amounts payable, pursuant
to this section 4, through  capital markets and the dates for payment may be
delayed; any such delay will not constitute a default under this agreement, but
rather, the payment dates shall be delayed by 30 days (the “Automatic
Extension”) and payment shall be made at the expiration of the 30 day period or
any Automatic Extension thereof. All payments shall be due and payable by
December 30, 2012.

 
 
4.7.
A failure to pay on a timely basis shall cause the amounts outstanding to bear
interest at a rate of 10% per annum, with interest payable quarterly.  Caldera
shall then have the obligation to make all payments by December 30, 2014.

 


5.
NON-PERFORMANCE

 
In the event that Caldera does not, or is otherwise unable to, pursue this
project and pay to Global Gold the amounts provided for hereunder, Caldera’s
rights to the Property and the shares of Marjan-Caldera Mining LLC shall be
forfeited and replaced by a Net Smelter Royalty (the “NSR”) to be calculated as
follows:
 
In the event that (i) any of the amounts as outlined in section 2 above have
been paid to GGM, and (ii) Caldera shall have spent on the Property,  an amount
of US$1,000,000 then Caldera shall have earned a right to a NSR on the Property
equal to .5% for each tranche of US $1,000,000 (the “Caldera NSR”) and upon
transfer of the shares of Marjan-Caldera Mining LLC which it then holds, Caldera
shall be issued the Caldera NSR. The Caldera NSR shall be defined under the same
terms as the NSR in Appendix IV.


The Caldera NSR may be repurchased from Caldera by GGM by paying to Caldera an
amount equal to the amounts spent by Caldera as outlined in this section.


 
- 3 -

--------------------------------------------------------------------------------

 
 
6.
OPERATOR



Caldera shall act as the Operator under this Agreement and as such, subject to
the discretion and control of the Management Committee, shall have full right,
power and authority to do everything necessary or desirable to carry out the
purposes of the parties in connection with this Agreement. Caldera, as of the
Effective Date, shall be solely responsible for all insurance, government
charges, costs and obligations associated with holding the license and
conducting operations related to the Property. In addition, subject to the terms
of section 10 hereof, Caldera and its representatives and consultants shall have
complete access to the core shack to review, examine, sample core and samples
from the Property, including the right to remove such core or samples for
testing.
 


7.
ARBITRATION

 
 
7.1.
Any disagreement, dispute or controversy (hereinafter collectively called a
“dispute”) between the parties with respect to any matter arising under this
Agreement or the construction hereof, will be determined by a single arbitrator
to be appointed by the parties hereto.

 
7.2.
Any party may refer any such matter to arbitration by written notice to the
others and, within ten (10) days after receipt of such notice, the parties will
agree on the appointment of an arbitrator.  No person will be appointed as an
arbitrator hereunder unless such person agrees in writing to act.

 
7.3.
If the parties cannot agree on a single arbitrator as provided in paragraph 7.1,
or if the person appointed is unwilling or unable to act, either party may apply
to a judge of a New York court of competent jurisdiction to appoint an
arbitrator.

 
7.4.
Except as specifically provided in this article 7, an arbitration hereunder
shall be conducted in accordance with the rules of the Commercial Arbitration
Rules (including the Optional Rules for Emergency Measures of Protection) of the
American Arbitration Association.  The arbitrator shall fix a time and place in
New York, New York for the purpose of hearing the evidence and representations
of the parties and the arbitrator shall preside over the arbitration and
determine all questions of procedure not provided for under such rules or this
article 7.

 
7.5.
After hearing evidence and representations that the parties may submit, the
arbitrator shall make an award and reduce the same in writing and deliver one
copy thereof to each of the parties.  The decision of the arbitrator will be
made within forty-five (45) days after his appointment, subject to any
reasonable delay due to unforeseen circumstances.  The expense of the
arbitration shall be paid as specified in the award.  The parties agree that the
award of the single arbitrator shall be final and binding upon each of them and
shall not be subject to appeal and may be entered in any court having
jurisdiction.



 
8.
ASSIGNMENT OF INTEREST

 
Other than as provided under the exercise of the right to purchase by Caldera,
no assignments of interest are permitted by the Parties, save and except with
the express consent of the other party.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
9.
AREA OF COMMON INTEREST

 
During the subsistence of this Agreement, no acquisition, directly or
indirectly, of any right to or interest in, or any right to receive proceeds of
production from, any mining claim, license, lease, grant, concession, permit,
patent, or other form of mineral tenure, regardless of its proximity to the
Property, shall be included in or hereafter form part of the Property, nor shall
it be subject to the terms of this Agreement.
 
 
10.
INFORMATION AND DATA

 
At all times during the subsistence of this Agreement, the duly authorized
representatives of each Participant shall, at its and their sole risk and
expense, during normal business hours and upon reasonable notice for any proper
purpose and without undue interference to the Operator, have access to the
Property and to all technical records and other factual engineering data and
information relating to the Property which is in the possession of the Operator.
 
All information and data concerning or derived from the operations on the
Property shall be kept confidential and, except to the extent required by law or
by regulation of any securities commission or stock exchange, shall not be
disclosed to any person without the prior written consent of all the
Participants, which consent shall not unreasonably be withheld.
 
 
Each party hereto shall consult with the other party prior to issuing any press
release or other public statement with respect to the Property or the activities
of the parties with respect thereto and the disclosing party shall use its best
efforts to give to the other party not less than 24 hours prior notice of such
press release including a draft of the content of such press release or public
announcement.

 
 
11.
FORCE MAJEURE

 
 
Notwithstanding anything herein contained to the contrary, if any Participant is
prevented from or delayed in performing any obligation under this Agreement, and
such failure is occasioned by Force Majeure, excluding only lack of finances,
then, the time for the observance of the condition or performance of the
obligation in question shall be extended for a period equivalent to the total
period the cause of the prevention or delay persists or remains in effect.

 
 
Any party hereto claiming suspension of its obligations as aforesaid shall
promptly notify the other parties to that effect and shall take all reasonable
steps to remove or remedy the cause and effect of the force majeure described in
the said notice insofar as it is reasonably able to do and as soon as possible;
provided that the terms of settlement of any labour disturbance or dispute,
strike or lockout shall be wholly in the discretion of the party claiming
suspension of its obligations by reason thereof; and that party shall not be
required to accede to the demands of its opponents in any such labour
disturbance or dispute, strike, or lockout solely to remedy or remove the force
majeure thereby constituted.

 
 
- 5 -

--------------------------------------------------------------------------------

 
 
 
The extension of time for the observance of conditions or performance of
obligations as a result of force majeure shall not relieve the Operator from its
obligations to keep the Property in good standing.

 
12.
NOTICE

 
All invoices, notices, consents and demands under this Agreement shall be in
writing and may be delivered personally or sent by fax or prepaid overnight
courier to the address of each party set out herein.  Any notice delivered or
sent by fax or prepaid overnight courier shall be deemed to have been given and
received on the business day next following the date of delivery.
 
13.
WAIVER

 
 
 No waiver, express or implied, by any party to, or any breach by any other
party of any or all of its obligations under this Agreement shall be valid and
binding unless evidenced in writing. Any waiver shall extend only to the
particular breach so waived and shall not limit any rights with respect to any
future breach.

 
14.
AMENDMENTS

 
 
This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof.  Any amendment or variation of this
Agreement shall be in writing dated subsequent to the Effective Date and duly
executed by each of the parties.

 
15.
TERM

 
Unless earlier terminated by agreement of all parties having an Interest or as a
result of one party acquiring a one-hundred percent (100%) Interest, the Joint
Operation and this Agreement shall remain in full force and effect for so long
as any party has any right, title or Interest in the Property.  Termination of
this Agreement shall not, however, relieve any party from any obligations
theretofore accrued but unsatisfied, nor from its obligations with respect to
rehabilitation of the Mine site and reclamation.
 
16.
TIME OF ESSENCE

 
 
Time is of the essence of this Agreement.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
17.
SUCCESSORS AND ASSIGNS

 
This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and permitted assigns.
 
18.
GOVERNING LAW

 
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York, without regard to conflict of law principles.

 
IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.
 

 
GLOBAL GOLD MINING LLC
         
 
 
/s/ Van Krikorian       Authorized Signing Officer  



 
 

 
CALDERA RESOURCES INC.
         
 
 
/s/ Vasilos Mavridis       Authorized Signing Officer  

 
 
 
 
ACKNOWLEDGEMENT
 
The following acknowledge and agree to abide by the terms of this JOINT VENTURE
AGREEMENT and the rights accorded to Marjan-Caldera Mining LLC hereunder.
 
 

 
MARJAN MINING COMPANY
         
 
 
/s/ Ashot Boghossian       Authorized Signing Officer  



 
 
- 7 -

--------------------------------------------------------------------------------

 


 

 
MARJAN-CALDERA MINING LLC
         
 
 
/s/ Vasilos Mavridis       Authorized Signing Officer  


 
GUARANTEE
 
The undersigned Global Gold Corporation agrees to abide by the terms of this
agreement for itself and its subsidiaries, and specifically guarantees the
obligations of its wholly-owned subsidiary Global Gold Mining LLC.
 
 

 
GLOBAL GOLD MINING LLC
         
 
 
/s/ Van Krikorian       Authorized Signing Officer  

 
 
 
 
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
APPENDIX I
 
PROPERTY
 


Exhibit A




Excerpts from GGM 10K filing April 15, 2009, pg 5


The Marjan mining property is located in Southwestern Armenia, along the
Nakichevan border in the Syunik province.


This property was previously explored during the Soviet era.


On April 28, 2008, the Company was issued a twenty-five year “special mining
license” for the Marjan property effective April 22, 2008 and expiring April 22,
2033 which expands the prior license term and substantially increases the
license area from approximately 1,400 acres to approximately 4,800 acres.

--------------------------------------------------------------------------------


Excerpt from field report by Ricardo Valls, P.Geo. , December 9, 2009


The Marjan Project consists of one license of 18.5 km2, as shown in Fig. 2.
Table 1 shows the coordinates of the limits of the license, UTM zone WGS 84
URSS.
 


       Table 1. UTM limits of the Marjan project.
 

 Point  UTM E  UTM N  H  1  8572200  4366800  2480  2  8574500  4363800  2100  3
 8575300  4360900  2060  4  8572600  4360000  2300  5  8570000  4364600  2600

 
 
 

--------------------------------------------------------------------------------

 
 
[figure2.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX II
Marjan Mining Limited Liability Company
Property Transfer Documents
 
 
 
 

--------------------------------------------------------------------------------

 
 
[image01.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[image02.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 
 
[image03.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
[image04.jpg]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
APPENDIX III
MARJAN-CALDERA MINING LLC AGREEMENT
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
MARJAN-CALDERA MINING COMPANY, LLC
LIMITED LIABILITY COMPANY AGREEMENT
Dated March 15, 2010

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED NOR
QUALIFIED UNDER ANY STATE SECURITIES LAWS.  SUCH SECURITIES MAY NOT BE OFFERED
FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED
UNLESS QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES
LAWS OR UNTIL THE MANAGERS HAVE RECEIVED A FAVORABLE OPINION FROM LEGAL COUNSEL
ACCEPTABLE TO THE MANAGERS, TO THE EFFECT THAT SUCH TRANSFER IS EXEMPT FROM
REGISTRATION UNDER SUCH LAWS.  ANY TRANSFER OF THE SECURITIES REPRESENTED BY
THIS AGREEMENT IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS,
WHICH ARE SET FORTH HEREIN.


 
 

--------------------------------------------------------------------------------

 
 
Table of Contents


 
Article 1 General
1
   
1.1
Limited Liability Company Agreement
1
1.2
Certificate of Formation
1
1.3
Name
1
1.4
Principal Place of Business
2
1.5
Names of Members
2
1.6
Term of Existence
2
1.7
Duties of Members
2
1.8
Liability of Members
2
1.9
Duties of Managers
2
1.10
Liabilities of Managers
2
1.11
Other Ventures; Time and Attention
3
     
Article 2 Definitions
3
     
Article 3 Purpose and Character of the Business
6
     
Article 4 Members; Meetings; Acts
7
   
4.1
Place and Time of Meetings
7
4.2
Regular Meetings
7
4.3
Special Meetings
7
4.4
Notices of Meetings
7
4.5
Waiver of Notice
7
4.6
Proxies
7
4.7
Quorum; Adjourned Meetings
7
4.8
Conference Communications
8
4.9
Organization
8
4.10
Order of Business
8
4.11
Voting
8
4.12
Written Action
8
4.13
Certain Actions
8
     
Article 5 New Members; Percentage Interests; Certificates
9
   
5.1
Admission of New Members
9
5.2
Issuance of Percentage Interests
9
5.3
No Certificates for Percentage Interests
9
     
Article 6 Management and Operation of Company Business
10
   
6.1
Authority of the Members
10
6.2
Board of Managers
10
6.3
Number; Qualification; Term of Office; Vote
10
6.4
Initial Board
10
6.5
Place of Meetings
10

 
 
 

--------------------------------------------------------------------------------

 
 
6.6
Regular Meetings
10
6.7
Special Meetings
10
6.8
Meetings Held Upon Member Demand
10
6.9
Adjournments
11
6.10
Notice of Meetings
11
6.11
Proxies
11
6.12
Quorum
11
6.13
Absent Members
11
6.14
Conference Communications
11
6.15
Acts of Managers
12
6.16
Written Action
12
6.17
Committees
12
6.18
Compensation
12
6.l9
Removal
12
     
Article 7 Indemnification
12
   
7.1
General
13
7.2
No Member Liability
13
7.3
Settlements
14
7.4
Insurance
14
7.5
Amendments
14
     
Article 8 Transfers
14
   
8.l
Registration Transfer and Exchange
 
8.2
Restriction on Transfers  
8.3
Transfer by Legal Process
14
8.4
Conditions to Permitted Transfers
 
8.5
Resignation
16

     
Article 9 Books of Account; Reports and Fiscal Matters
16    
9.1
Books; Place; Access
16
9.2
Financial Information
16
9.3
Tax Information
16
9.4
Tax Elections and Accounting
16
9.5
Tax Matters Partner
16
9.6
Required Records
17
     
Article 10 Capital
17      
10.1
Initial Capital Contributions
17
10.2
No Right to Return of Contribution
17
10.3
Additional Capital Contributions
17
10.4
Loans to the Company; No Interest on Capital
17
10.5
Creditor's Interest in the Company
17
10.6
Capital Accounts
18

 
 
 

--------------------------------------------------------------------------------

 
 
Article 11 Allocation of Profits and Losses
18
   
11.1
Capital Account Allocations
18
11.2
Tax Allocations
19
11.3
Tax Credits
19
11.4
Code Section 704(c) Allocations
19
11.5
Varying Interests During Fiscal Year
19
     
Article 12 Distributions
19
   
12.1
Distributions
19
12.2
Distributions for Tax Liabilities
19
12.3
Limitations on Distributions
20
     
Article 13 Dissolution and Liquidation
20
   
13.1
Events Causing Dissolution
20
13.2
Liquidation and Winding Up
20
13.3
No Deficit Restoration Obligation
21
     
Article 14 Amendment
21
     
Article 15 Representations Warranties of the Members
21
   
15.1
Representations and Warranties of the Members
21
     
Article 16 Miscellaneous Provisions
22
   
16.1
Entire Agreement
22
16.2
Counterparts
23
16.3
Severability
23
16.4
Successors and Assets
23
16.5
Notices
23
16.6
Headings
23
16.7
References
23
16.8
Governing Law
23
16.9
Third Party Benefit
23
16.10
Additional Actions and Documents
23
16.11
Specific Performance
23
16.12
Waiver of Partition
24
16.13
Pronouns
24
16.14
Arbitration
24
           
Exhibit 1
25
     
Schedule A
26

 
 
 

--------------------------------------------------------------------------------

 
 
LIMITED LIABILITY COMPANY AGREEMENT
OF
MARJAN-CALDERA MINING COMPANY, LLC


This LIMITED LIABILITY COMPANY AGREEMENT is made by and between the Persons
named on Schedule A (such Persons are referred to collectively as the "Members"
and individually as a "Member") as of March 15, 2010.


WHEREAS, the undersigned have caused the formation of Marjan-Caldera Mining
Company, LLC, a Delaware limited liability company (the "Company"), of which the
undersigned constitute all of the initial Members; and


WHEREAS, the Delaware Limited Liability Company Act (the “Act”) provides that
the members of a limited liability company may enter into a limited liability
company agreement to establish or regulate the affairs of the limited liability
company, the conduct of its business and the relations of its members; and


WHEREAS, each of the undersigned desires to enter into such an agreement;


NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements set forth in this Agreement, and other good and valuable
consideration, the receipt and adequacy of which the Members acknowledge, the
Members agree as follows:


Article 1
General


1.1           Limited Liability Company Agreement. The Members agree that this
Agreement constitutes the "limited liability company agreement" of the Company
within the meaning of Section 16-101(7) of the Act, that it shall be effective
as of the date of the filing of the Certificate of Formation in the office of
the Secretary of State (the "Effective Date") and that it shall govern the
rights, duties and obligations of the Members, except as otherwise expressly
required by the Act.  The members further agree that the Company is formed
pursuant to their Joint Venture Agreement dated as of March 15, 2010.


1.2           Certificate of Formation. The Members adopt, approve and ratify
the execution and filing in the office of the Secretary of State of the State of
Delaware of the certificate of formation of the Company, (the "Certificate of
Formation"), in the form which is attached as Exhibit 1, and acknowledge,
approve and ratify the designation of each of them as an "authorized person" of
the Company for executing and filing the Certificate of Formation as
contemplated by Section 16-201(a) of the Act.


1.3           Name. The name of the Company shall be and the business shall be
conducted under the name of "Marjan-Caldera Mining Company, LLC” or under such
other name or names as the Board of Managers may determine. The Board of
Managers is authorized to execute and deliver or file such documents and to take
such actions as it may consider advisable to permit the Company to use and to
ensure the Company's right to use such name or names.


 
 

--------------------------------------------------------------------------------

 
 
1.4           Principal Place of Business. The location of the principal place
of business of the Company shall be such place as the Board of Managers may from
time to time determine (the "Principal Office"). The Company may maintain
offices and places of business at such other place or places within or outside
the State of Delaware or the United States as the Board of Managers deems
advisable. The Board of Managers is authorized and directed to execute and
deliver or file such documents and to take such actions as it may consider
advisable to permit the Company to conduct its business in such states.


1.5           Names of Members. The names of the Members are as set forth on
Schedule A.


1.6           Term of Existence. The Company shall be formed as of the time of
the filing of the Certificate of Formation in the Office of the Secretary of
State of Delaware and its term of existence shall be perpetual, unless earlier
terminated, dissolved or liquidated in accordance with the provisions of this
Agreement.


1.7           Duties of Members. The only duties of the Members to the Company
or to each other in respect of the Company shall be those established in this
Agreement, and there shall be no other express or implied duties of the Members
to the Company or to each other in respect of the Company.


1.8           Liability of Members. Except as otherwise provided in the Act, no
Member, as such, shall have any personal liability whatsoever to the Company,
any of the other Members or any of the creditors of the Company for the debts,
liabilities, contracts or other obligations of the Company or any of the
Company's losses beyond, with respect to a Member, such Member's Capital
Contribution and, solely to the extent and for the period required by applicable
law, the amount of such Member's Capital Contribution which is returned to it.


1.9           Duties of Managers. Except as otherwise specifically provided in
this Agreement, each Manager shall owe the same fiduciary duties to the Company
and the Members as the directors of a corporation organized under the Delaware
General Corporation Law owe to the corporation and its stockholders.


1.10           Liabilities of Managers. No Manager shall be personally liable to
the Company or the Members for monetary damages for breach of fiduciary duty as
a Manager except:


(a) for any breach of the Manager's duty of loyalty to the Company or the
Members,


(b) for acts or omissions not in good faith or that involve intentional
misconduct or a knowing violation of law, or


(c) for any transaction from which the Manager derived an improper personal
benefit.


 
 

--------------------------------------------------------------------------------

 
 
No amendment to or repeal of this Section 1.10 shall apply to or have any effect
on the liability or alleged liability of any Manager for or with respect to any
acts or omissions of such Manager that occurred before such amendment or repeal.


1.11           Other Ventures; Time and Attention. The Members and Managers may,
during the term of the Company, engage in and possess an interest for their
respective accounts in other business ventures of every nature and description,
independently or with others, and neither the Company nor any Member shall have
any right in or to said independent ventures or any income or profits derived
from said independent ventures. No Member or Manager shall be required to devote
his, her or its full business time and attention to the affairs of the Company,
unless such Person expressly agrees otherwise in this Agreement or another
written agreement.


Article 2
Definitions


Unless the context otherwise specifies or requires, the terms defined in this
Article 2 shall, for the purposes of this Agreement, have the meanings specified
in this Article 2. Certain other capitalized terms are defined elsewhere in the
Agreement. All defined terms may be used in the singular or the plural, as the
context requires.


"Act" means the Delaware Limited Liability Company Act, as amended from time to
time.


"Affiliate" means, when used with reference to a specified Person, (i) any
Person that directly or indirectly through one or more intermediaries controls
or is controlled by or is under common control with the specified Person, (ii)
any Person that is an officer, partner or trustee of, or serves in a similar
capacity with respect to, the specified Person or of which the specified Person
is an officer, partner or trustee, or with respect to which the specified Person
serves in a similar capacity, (iii) any Person that, directly or indirectly, is
the beneficial owner of ten percent (10%) or more of any class of equity
securities of, or otherwise has a substantial beneficial interest in, the
specified Person or of which the specified Person has a substantial beneficial
interest, and (iv) any relative or spouse of the specified Person.


"Agreement" means this Limited Liability Company Agreement, as it may be amended
or supplemented from time to time.


"Board of Managers" means the Board of Managers of the Company established
pursuant to Article 6.
"Business Day" means any day except a Saturday, Sunday, or other day on which
commercial banks in the location of the Principal Office are authorized or
required by law to close.


"Capital Account" is defined in Section 10.6.


 
 

--------------------------------------------------------------------------------

 
 
"Capital Contribution" means the amount of money or the fair market value of any
property (as agreed by the Members as of the date of contribution) contributed
to the Company by any Member.


"Code" means the U.S. Internal Revenue Code of 1986, as amended. Any reference
in this Agreement to a Section of the Code shall be considered also to include
any subsequent amendment or replacement of that Section.


"Company" means Marjan-Caldera Mining Company, LLC, the Delaware limited
liability company formed pursuant to the filing of the Certificate of Formation
and the terms of this Agreement.


"Effective Date" is defined in Section 1.1.


"Fiscal Year" means the 12-month accounting period of the Company used for
federal income tax purposes ending on December 31 of each year or such other
date as the Board of Managers may determine from time to time subject to the
requirements of Code Section 706; it being understood that the Board of Managers
may establish other "fiscal years" for financial reporting or any purpose other
than federal income tax reporting.


"Indemnitee" is defined in Section 7.1(a).
 
"Interest" means all of the rights to which a Member or assignee in the Company
is entitled as provided in this Agreement and under law, together with all of
the obligations of such Member or assignee to comply with all of the terms and
provisions set forth in this Agreement and under law.


"Manager" means a Person serving on the Board of Managers pursuant to Article 6.


"Members" means the Persons executing this Agreement until they cease to be
Members and the Persons that are hereafter admitted to the Company as Members in
accordance with this Agreement.


“Percentage Interest” means the percentage interest of each respective Member in
the Company, initially as reflected on Schedule A annexed hereto, and as may be
modified from time to time pursuant to this Agreement.


"Net Cash Flow" means the gross cash proceeds from Company operations (including
the proceeds from loans to the Company, from sales and dispositions of property,
and from all other cash items paid to the Company), including dividends,
interest and royalties, if any, less the amount thereof used to acquire Company
assets and payor establish reserves for all Company expenses, debt service
payments, capital investments, payments of liabilities (direct or contingent),
working capital requirements, capital improvements, repairs, replacements,
expansions and contingencies, insurance premiums, or for any other purpose
consistent with Article 3, all as determined by the Board of Managers.


 
 

--------------------------------------------------------------------------------

 
 
"Permitted Transferee" means a transfer which meets the conditions set forth in
Article 8.


"Person" means any natural person, corporation, limited liability company,
association, partnership (whether general or limited), joint venture,
proprietorship, governmental agency, trust, estate, association, custodian,
nominee or any other individual or entity, whether acting in an individual,
fiduciary, representative or other capacity.


"Principal Office" is defined in Section 1.4.


"Profit” or “Losses” mean, for each Fiscal Year, an amount equal to the
Company's taxable income or loss for such year or period, determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:


(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses pursuant to this
paragraph shall be added to such taxable income or loss;


(ii) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account
in computing Profits and Losses pursuant to this paragraph shall be subtracted
from such taxable income or loss;


(iii) If the value of any Company asset is adjusted in compliance with Treasury
Regulations Section 1.704-1 (b)(2)(iv)(e) or (f), the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset
for purposes of computing Profits and Losses;


(iv) Gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the value of such property for Capital Account
purposes notwithstanding that the adjusted tax basis of such property differs
from such value;


(v) If the value of an asset for Capital Account purposes differs from its
adjusted tax basis for federal income tax purposes, depreciation, amortization
and other cost recovery deductions shall be taken into account in accordance
with applicable Treasury Regulations, including Treasury Regulations Section
1.704-1 (b)(2)(iv)(g), in lieu of the depreciation, amortization, and other cost
recovery deductions taken into account in computing taxable income or loss;


(vi) To the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) or Code Section 743(b) is required pursuant to
Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in
determining Capital Accounts as a result of a distribution other than in
liquidation of a Member's interest in the Company, the amount of such adjustment
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases the basis of the asset) from the
disposition of the asset and shall be taken into account for purposes of
computing Profits and Losses; and


 
 

--------------------------------------------------------------------------------

 
 
(vii) Any items that are specially allocated by the Board of Managers to the
Member's Capital Accounts pursuant to the provisions of Section 11.1 in order to
cause the allocation of such items to be respected for federal income tax
purposes shall not be taken into account in computing Profits and Losses.


"Reorganization" means (i) any consolidation or merger of the Company with or
into any other Person, whether or not the Company is the surviving entity, (ii)
any exchange or other transaction pursuant to which outstanding Percentage
Interests are converted into other securities, property or money or (iii) any
sale, transfer or other disposition of all or substantially all of the Company's
assets in a single transaction or a series of related transactions. A
dissolution or liquidation of the Company pursuant to Article 13 will not
constitute a "Reorganization" within the meaning of this Agreement.


"Securities Act" is defined in Article 15


"TMP" is defined in Section 9.5.


"Transfer" means, with respect to a Member's Percentage Interests, whether the
word is capitalized or not, the sale, assignment, transfer, withdrawal,
mortgage, pledge, hypothecation, exchange or other disposition of any part or
all of such Percentage Interests, whether or not for value and whether such
disposition is voluntary, involuntary, by operation of law or otherwise.


"Treasury Regulations" refers to the regulations promulgated by the United
States Treasury Department under the Code. Any reference in this Agreement to a
Section of the Treasury Regulations shall be considered also to include any
subsequent amendment or replacement of that Section.


Article 3
Purpose and Character of the Business


The purpose and character of the business of the Company shall be to undertake
and carry on any lawful business, purpose, or activity set forth in the Joint
Venture Agreement between the initial Members concurrent herewith or otherwise
permitted under the Act and approved by the Board of Managers.


 
 

--------------------------------------------------------------------------------

 
 
Article 4
Members; Meetings; Acts


4.1           Place and Time of Meetings. Meetings of the Members may be held at
such place and at such time as may be designated by the Board of Managers. In
the absence of a designation of place, meetings shall be held at the Principal
Office. In the absence of a designation of time, meetings shall be held at 10:00
a.m.


4.2           Regular Meetings. Regular meetings of Members may be held on an
annual or other less frequent periodic basis as may be determined by the Board
of Managers.


4.3           Special Meetings. Special meetings of the Members for any purpose
or purposes shall be called by the Managers at the written demand of (a) any
Manager, or (b) a Member or Members owning not less than a 10 Percentage
Interest (10%) outstanding. Such demand shall state the purpose or purposes of
the proposed meeting. Within ten days after receiving a proper demand to call a
meeting, the Managers shall cause a meeting to be duly called on a Business Day
determined by the Managers within 30 days after the date of receipt of such
request. Business transacted at any special meeting shall be limited to the
purpose or purposes stated in the demand.


4.4           Notices of Meetings. A written notice of each regular and special
meeting of Members shall be given not less than ten nor more than 30 days before
the date of such meeting to each Member. Every notice of a meeting of Members
shall state the place, date and hour of the meeting and the purpose or purposes
for which the meeting is called.


4.5           Waiver of Notice. Notice of any regular or special meeting may be
waived either before, at or after such meeting in writing signed by the Member
entitled to the notice. Attendance by a Member at a meeting shall constitute a
waiver of notice of such meeting, unless the Member objects at the beginning of
the meeting to the transaction of business because the meeting is not lawfully
called or convened.


4.6           Proxies. Each Member may authorize another Person or Persons to
act for him, her or it by proxy by an instrument executed in writing and filed
with the Board of Managers. If any such instrument designates two or more
Persons to act as proxies, any proxy may exercise all of the powers conferred by
such written instrument unless the instrument shall otherwise provide. No proxy
shall be valid for more than one year from the date of its execution. Subject to
the above, any proxy may be revoked if an instrument revoking it or a proxy
bearing a later date is filed with the Board of Managers.


4.7           Quorum; Adjourned Meetings. The presence, in person or by proxy,
of all Members shall constitute a quorum for the transaction of business at any
regular or special meeting of the Members. If a quorum is not present at a
meeting, the Members present shall adjourn to such day as they shall agree upon
by a vote of the Members present who hold a majority of the Percentage Interests
held by the Members who are present. Notice of any adjourned meeting need not be
given if the date, time and place thereof are announced at the meeting at which
the adjournment is taken. At adjourned meetings at which a quorum is present,
any business may be transacted which might have been transacted at the meeting
as originally noticed. If a quorum is present, the Members may continue to
transact business until adjournment notwithstanding the withdrawal of enough
Members to leave less than a quorum.


 
 

--------------------------------------------------------------------------------

 
 
4.8           Conference Communications. To the fullest extent permitted under
the Act, one or more Members may participate in a meeting by any means of
communication through which all Members participating in the meeting may
simultaneously hear each other during the meeting. For the purposes of
establishing a quorum and taking any action at the meeting, Members
participating pursuant to this Section 4.7 shall be deemed present in person at
the meeting; and the place of the meeting shall be the place of organization of
the conference telephone conversation or other comparable communication
technique.


4.9           Organization. At each meeting of the Members, the individual
chosen by the vote of the Members present who hold a majority of the Percentage
Interests held by the Members who are present shall act as chair; and the Person
whom the chair of the meeting shall appoint shall act as secretary of the
meeting.


4.10           Order of Business. The items of business at each meeting of the
Members shall be determined by the unanimous vote of the Members.


4.11           Voting.


(a) Each Member shall have one vote for each one Percentage Interest (1%) having
voting rights registered in his, her or its name on the books of the Company.
All questions at a meeting shall be decided by a majority vote of the Percentage
Interests represented at the meeting at the time of the vote except where
otherwise required by the Act or this Agreement.


(b) No Member shall have any cumulative voting rights.


4.12           Written Action. Any action that may be taken at a meeting of the
Members may be taken without a meeting if done in writing and signed by all
Members


4.13           Certain Actions. The Company shall not take any of the following
actions without the unanimous vote or written consent of all the Members:


(a) Any Reorganization or bankruptcy proceeding under Article 13, or any other
merger or consolidation to which the Company is a party or the acquisition of
another material business or business entity by the Company in any forms;


(b) The authorization or issuance of any additional Percentage Interests as set
forth in Section 5.2;


(c) The purchase by the Company of any Percentage Interest or an agreement to do
so; provided, however, that the Member whose Percentage Interest is subject to
purchase shall have no vote in such matter;


 
 

--------------------------------------------------------------------------------

 
 
(d) The granting of any material lien, charge or encumbrance upon any of the
Company's assets;


(e) The borrowing of money or the guaranteeing of the debt of another Person in
any single or related transaction totaling $250,000;


(f) The admission of additional Members pursuant to Section 5.1;


(g) A distribution to Members that is not in proportion to the Members'
respective Percentage Interests pursuant to Section 12.1; and


(h) The amendment of the Certificate of Formation or this Agreement pursuant to
Article 14;


(i) The dissolution of the Company pursuant to Section 13.1(a);


(j) A decision not to distribute Net Cash Flow on an annual basis;


(k) Adoption of the annual operating and capital budgets; provided that in the
event an annual budget is not adopted in a timely manner, the Managers shall
continue to operate the Company on the basis of the last most recently adopted
budget as reasonably modified by the Board of Managers to account for current
circumstances.


Article 5
New Members; Percentage Interests; Certificates


5.1           Admission of New Members. The Members by their unanimous vote may
from time to time admit additional Members to the Company in addition to
transferees who are admitted as Members pursuant to Article 8.


5.2           Issuance of Percentage Interests. The Members by unanimous vote
may issue additional Percentage Interests from time to time to existing or new
Members. Percentage Interests may be issued for any consideration, including,
without limitation, cash or other property, tangible or intangible, received or
to be received by the Company or services rendered or to be rendered to the
Company.


5.3           No Certificates for Percentage Interests. The Percentage Interests
of the Company shall not be certificated unless otherwise determined by the
Board of Managers.


 
 

--------------------------------------------------------------------------------

 
 
Article 6
Management and Operation of Company Business


6.1           Authority of the Members. Except as otherwise expressly provided
in this Agreement, no Member shall have any authority to act for, or to assume
any obligations or responsibility on behalf of, or bind any other Member or the
Company.  Each of the Members agrees that it shall not represent to any third
party with whom such Member is in contact concerning the affairs or the business
of the Company that such Member has any authority to act for, or to assume any
obligations or responsibilities on behalf of, the Company unless expressly
authorized by the Board of Managers.


6.2           Board of Managers. The business and affairs of the Company shall
be managed by or under the authority of the Board of Managers, except as
provided in Section 4.13 and as otherwise required by the Act or this Agreement.


6.3           Number; Qualification: Term of Office; Vote. The initial number of
members of the Board of Managers shall be three (3) (each a "Manager").  Caldera
Resources, Inc.  or the Member(s) succeeding to substantially all of its
Percentage Interest shall be entitle to elect two (2) Managers, and Global Gold
Mining, LLC or the Member(s) succeeding to substantially all or its Percentage
Interest shall be entitled to elect one (1) Manager.  The number of Managers may
be increased or decreased at any time, but only upon the unanimous vote of the
Members. Each of the Managers shall hold office until such Manager's successor
shall have been elected, by the respective Member as set forth above, or until
the earlier death, resignation, removal or disqualification of such Manager.
Each Manager shall have one vote in all matters to come before the Board of
Managers.


6.4           Initial Board. The initial Board of Managers shall consist of the
following individuals:


Vasilios Mavridis
Jacques Arsenault
Van Krikorian


6.5           Place of Meetings. Meetings of the Board of Managers shall be held
at the Principal Office or at such other place as may be agreed by the Managers
from time to time.


6.6           Regular Meetings. Regular meetings of the Board of Managers may be
held on an annual or other periodic basis as may be determined by the Managers.


6.7           Special Meetings. A special meeting of the Board of Managers may
be called for any purpose or purposes at any time by any Manager or by any
Member who holds at least a 15 Percentage Interest (15%) and who shall demand
such special meeting by written notice given to the Managers specifying the
purposes of such meeting.


6.8           Meetings Held Upon Member Demand. Within five business days after
the Managers receive a valid demand for a meeting of the Board of Managers from
a Manager or Member, it shall be the duty of the Managers to cause a special or
regular meeting of the Board of Managers, as the case may be, to be duly called
and held on notice no later than five business days after receipt of such
demand. If the Managers fail to cause such a meeting to be called and held as
required by this Section 6.7, the Member or Members making the demand may call
the meeting by giving notice as provided in Section 6.10 at the expense of the
Company.


 
 

--------------------------------------------------------------------------------

 
 
6.9           Adjournments. Any meeting of the Board of Managers may be
adjourned from time to time to another date, time and place. If any meeting of
the Board of Managers is so adjourned, no notice as to such adjourned meeting
need be given if the date, time and place at which the meeting will be
reconvened are announced at the time of adjournment.


6.10           Notice of Meetings. Unless otherwise required by law, written
notice of each meeting of the Board of Managers, stating the date, time and
place and, in the case of a special meeting, and the purpose or purposes, shall
be given at least five days and not more than 30 days before the meeting to
every member of the Board of Managers. A member of the Board of Managers may
waive notice of the date, time, place and purpose or purposes of a meeting of
the Board of Managers. A waiver of notice is effective whether given before, at
or after the meeting, and whether given in writing, orally or by attendance.
Attendance by a Manager at a meeting is a waiver of notice of that meeting,
unless the Manager objects at the beginning of the meeting to the transaction of
business because the meeting is not lawfully called or convened.


6.11           Proxies. A Manager may cast or authorize the casting of a vote by
filing a written appointment of proxy with the Board of Managers at or before
the meeting at which the appointment is to be effective. Any copy of the
original of such appointment may be filed in lieu of the original if it is a
complete and legible reproduction of the entire original and the filing may be
made by any means of transmission so long as the transmission contains
information sufficient to determine that the Manager authorized such
transmission.


6.12           Quorum. The presence of one (1) Manager representing each of the
Members respectively constitutes a quorum for the transaction of business at
each meeting of the Board of Managers.


6.13           Absent Members. A Manager may give advance written consent or
opposition to a proposal to be acted on at a meeting of the Board of
Managers.  Such consent or opposition to a proposal shall constitute presence
for purposes of determining the existence of a quorum, and such consent or
opposition shall be counted as a vote in favor of or against the proposal and
shall be entered in the minutes or other record of action at the meeting, if the
proposal acted on at the meeting is substantially the same or has substantially
the same effect as the proposal to which the member has consented or objected.


6.14           Conference Communications. To the fullest extent permitted under
the Act, any or all of the Managers may participate in any meeting of the Board
of Managers, or of any duly constituted committee thereof, by any means of
communication through which the participating Managers may simultaneously hear
each other during such meeting. For the purposes of establishing a quorum and
taking any action at the meeting, Managers participating pursuant to this
Section 6.14 shall be deemed present in person at the meeting; and the place of
the meeting shall be the place of origination of the conference telephone
conversation or other comparable communication technique.


 
 

--------------------------------------------------------------------------------

 
 
6.15           Acts of Managers. The Board of Managers shall take action by the
affirmative vote of a majority of the total number of Managers, and any such act
shall be deemed to be the action of the Board of Managers for all purposes of
this Agreement and the Act.


6.l6           Written Action. Any action which might be taken at a meeting of
the Board of Managers, thereof, may be taken without a meeting if done in
writing and signed by the number of Managers, or committee members, whose
presence would constitute a quorum and whose approval would be sufficient to
approve the action at a meeting of the Managers (or such committee) duly
convened. When written action is taken by fewer than all Managers, the Board of
Managers shall notify all Managers of the text and effective date of the action
immediately. Failure to provide the notice does not invalidate the written
action.


6.17            Compensation. Managers shall not be compensated by the Company
for serving in such capacity, unless the Members, by unanimous vote, determine
otherwise.  The Company shall bear the expenses, if any, incurred by each
Manager's attendance at meetings of the Board of Managers and shall reimburse
Managers for reasonable out-of-pocket expenses incurred in the course of
providing services for the Company.


6.18           Removal. Any Manager may be removed from office at any time, with
or without cause, by the vote of the Member electing him.


6.19           Officers. The Managers may designate persons, including
themselves, to act as authorized representatives of the Company, with titles
such as President, Vice President, Secretary or Treasurer, and may delegate such
authority to said representatives as the Managers may deem necessary or
appropriate.


Article 7
Indemnification, Insurance


7.1           General.


(a) To the fullest extent permitted by law, the Company shall indemnify, hold
harmless and the Managers, and their respective Affiliates, directors, officers,
employees, members, managers, partners, shareholders, assigns, representatives
and agents (individually, an "Indemnitee") from and against any and all losses,
claims, damages, liabilities, whether joint or several, expenses (including
legal fees and expenses), judgments, fines and other amounts paid in settlement,
incurred or suffered by such Indemnitee, as a party or otherwise, in connection
with any threatened, pending or completed claim, demand, action, suit or
proceeding, whether civil, criminal, administrative or investigative, and
whether formal or informal, arising out of or in connection with the business or
the operation of the Company if:


 
 

--------------------------------------------------------------------------------

 
 
(i) The Indemnitee acted in good faith and in a manner he or she reasonably
believed to be in, or not contrary to, the best interests of the Company and,
with respect to any criminal proceeding, had no reasonable cause to believe that
his or her conduct was unlawful,


(ii) The Indemnitee's conduct did not constitute gross negligence, intentional
misconduct, a material breach of the terms of this Agreement or a knowing
violation of law, and


(iii) The Indemnitee's conduct did not involve a transaction from which the
Manager derived an improper personal benefit.


(b) An Indemnitee shall have the right to employ separate counsel in any action
as to which indemnification may be sought under any provision of this Agreement
and to participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnitee unless (i) the Company has
agreed in writing to pay such fees and expenses, (ii) the Company has failed to
assume the defense thereof and employ counsel within a reasonable period of time
after being given the notice required above or (iii) the Indemnitee has been
advised by its counsel that representation of such Indemnitee and other parties
by the same counsel would be inappropriate under applicable standards of
professional conduct (whether or not such representation by the same counsel has
been proposed) due to actual or potential differing interests between them. It
is understood, however, that the Company shall, in connection with any such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the reasonable fees and expenses of only one separate firm of
attorneys at any time for all such Indemnitees having actual or potential
differing interests with the Company, unless and only to the extent the
Indemnitees have actual or potential differing interests with each other.


(c) To the fullest extent permitted by law and subject to Section 7.1 (b),
expenses incurred by an Indemnitee in defending any claim, demand, action, suit
or proceeding subject to this Article 7 shall, from time to time, be advanced by
the Company before the final disposition of such claim, demand, action, suit or
proceeding upon receipt by the Company of an undertaking by or on behalf of the
Indemnitee to repay such amount unless it is determined that such Indemnitee is
entitled to be indemnified therefor pursuant to this Article 7. An Indemnitee
shall not be denied indemnification in whole or in part under this Article 7
merely because the Indemnitee had an interest in the transaction with respect to
which the indemnification applies, if the transaction was not otherwise
prohibited by the terms of this Agreement and the conduct of the Indemnitee
satisfied the conditions set forth in Section 7.1(a).


7.2           No Member Liability. Any indemnification provided under this
Article 7 shall be satisfied solely out of assets of the Company, as an expense
of the Company.  No Member shall be subject to personal liability by reason of
these indemnification provisions.


 
 

--------------------------------------------------------------------------------

 
 
7.3            Settlements. The Company shall not be liable for any settlement
of any such action effected without its written consent, but if settled with
such written consent, or if there is a final judgment against the Indemnitee in
any such action, the Company agrees to indemnify and hold harmless the
Indemnitee to the extent provided above from and against any loss, claim,
damage, liability or expense by reason of such settlement or judgment.


7.4           Insurance. The Company may provide “directors and officers”
liability insurance for the Managers in such amounts and with such other terms
and conditions as are reasonable for a Company of its size engaged in its field
of endeavor.


7.5           Amendments. Any amendment of this Article 7 shall not adversely
affect any right or protection of an Indemnitee who was serving at the time of
such amendment or repeal, and such rights and protections shall survive such
amendment or repeal with respect to events that occurred before such amendment
or repeal.


Article 8
Transfers


8.1           Registration, Transfer and Exchange. The Company shall keep at the
Principal Office an original copy of this Agreement in which the Board of
Managers shall reflect all transfers of outstanding Percentage Interests on
successive amendments of Schedule A that are made pursuant to Article 14;
provided, however, that the Board of Managers shall not reflect on Schedule A
any transfer that is not made in compliance with this Article 7. The Company may
treat any Person in whose name Percentage Interests are recorded on Schedule A
to this Agreement as the absolute owner of such Percentage Interests. The Board
of Managers shall deliver a copy of each amendment of Schedule A to each Member
promptly after each amendment.


8.2           Restriction on Transfers. In addition to any restrictions imposed
by the federal securities laws and any applicable state securities or "blue-sky"
laws, no Member may transfer all or any part of any Percentage Interest, whether
for consideration or not, and no transferee thereof shall have any rights in the
Company or be or have any rights as a Member with respect to all or any part of
any such Percentage Interest attempted to be transferred, and any such attempted
transfer of all or any part of a Percentage Interest shall be entirely null and
void, unless (a) the transferee is a business entity under control of, or with
common control with , an existing Member or (b) Members holding at least a
majority of the Percentage Interests that are held by non-transferring Members
consent to the transfer and the admission of such transferee as a Member and (c)
the transferor and the transferee comply with the provisions of Section 7.4.


8.3           Transfer by Legal Process. Upon any involuntary transfer of all or
any portion of the Percentage Interest of a Member pursuant to a levy of
execution, foreclosure of pledge, garnishment, attachment, divorce decree,
bankruptcy or other legal process (or by operation of law resulting from the
death, disability, liquidation, dissolution or winding-up of a Member), such
Member shall cease to be a Member with respect to any Percentage Interest so
transferred, and the transferee shall have no right to become a Member or vote
in any Company matters unless admitted by the affirmative vote of Members who
hold at least a majority of the Percentage Interests (other than the Percentage
Interest so transferred), and subject to compliance with the provisions of
Section 7.4. If the transferee does not become a Member, the transferee shall be
merely an assignee with the rights described in Section 16-702(b) of the Act.


 
 

--------------------------------------------------------------------------------

 
 
8.4           Conditions to Permitted Transfers. No transfer otherwise permitted
by any provisions of this Agreement shall be valid unless and until the
following conditions are satisfied (any of which may be waived by the Board of
Managers in its discretion):


(a) The transferor and transferee shall execute and deliver to the Company such
documents and instruments of conveyance as may be necessary or appropriate in
the opinion of counsel to the Company to effect such transfer and confirm the
agreement of the transferee to be bound by the provisions of this Agreement;
provided, however, that in the case of a transfer of Percentage Interests at
death or involuntarily by operation of law, the transfer shall be confirmed by
presentation to the Company of legal evidence of such transfer, in form and
substance satisfactory to counsel of the Company.


(b) Except in the case of a transfer of Percentage Interests at death or
involuntarily by operation of law, where no opinion of counsel is required, the
transferor shall furnish to the Company an opinion of counsel, which counsel and
opinion shall be satisfactory to the Company, to the effect that:


(i) The transfer will not cause the Company's status as a partnership to
terminate for federal income tax purposes under Code Section 707 or cause the
Company to be treated as a "publicly traded partnership" within the meaning of
Code Section 7704;


(ii) The transfer is exempt from all applicable registration requirements and
such transfer will not violate any applicable federal and state laws regulating
the transfer of securities; and


(iii) The transfer will not cause the Company to be deemed to be an "investment
company" under the Investment Company Act of 1840.


(c) The transferor and transferee shall furnish the Company with the
transferee's taxpayer identification number, sufficient information to determine
the transferee's initial tax basis in the Percentage Interest transferred and
any other information reasonably necessary to permit the Company to file all
required federal and state tax returns and other legally required information
statements or returns. The Company shall not be required to make any
distribution otherwise provided for in this Agreement with respect to any
transferred Percentage Interest until it has received such information.


(d) The transferee shall reimburse the Company for all costs and expenses
reasonably incurred by the Company in connection with such transfer including,
without limitation, legal fees and costs of the preparation, execution, filing
or publishing of any amendment to the Certificate of Formation or this
Agreement.


 
 

--------------------------------------------------------------------------------

 


8.5           Resignation. No Member shall be entitled to resign, retire or
otherwise withdraw from the Company before the dissolution and winding up of the
Company pursuant to Article 13. without the consent of the other Members who
hold a majority of the Percentage Interests held by the other Members.


Article 9
Books of Account; Reports and Fiscal Matters


9.1           Books; Place: Access. The Managers shall maintain books of account
on behalf of the Company at the Principal Office or such other place as they may
designate.  All Members shall at all reasonable times have access to and the
right to inspect the same.


9.2           Financial Information. The Managers shall cause to be prepared and
delivered to each of the Members summary financial information with respect to
each of the first three quarters of each Fiscal Year. Such quarterly financial
information shall be provided to the Members not later than 45 days following
the end of each quarter of the Fiscal Year. The Managers shall also cause to be
prepared and delivered to each of the Members an annual financial report that
shall describe in reasonable detail the financial and business activities of the
Company and include the financial statements of the Company for the previous
Fiscal Year. Such annual financial report shall be provided to the Members not
later than 80 days after the close of each Fiscal Year and shall not be audited
unless the Board of Managers otherwise decides.


9.3           Tax Information. Within 80 days after the close of each Fiscal
Year, all necessary tax information shall be transmitted to all Members.


9.4            Tax Elections and Accounting. The Board of Managers, in
consultation with the Company's tax advisers, shall make or refrain from making
any elections required or permitted to be made by the Company under the Code and
shall choose the Company's tax accounting method from all available tax
accounting methods. The Board of Managers may, at the time and in the manner
provided in Treasury Regulations Section 1.754-1(b), cause the Company to elect
pursuant to Code Section 754 to adjust the basis of the assets of the Company in
the manner provided in Code Sections 734 and 743.


9.5           Tax Matters Partner. Until Caldera Resources Inc. resigns, is
removed, or ceases to be a Member, it shall act as the tax matters partner (the
"TMP"), as such term is defined in Code Section 6231(a)(7), and the TMP is
authorized to and shall represent the Company in connection with all
examinations of the Company's affairs by tax authorities, including resulting
administrative and judicial proceedings. The Members and the TMP shall use all
reasonable efforts to comply with the responsibilities outlined in Code Sections
6222 through 6231 (including any Treasury Regulations thereunder and any
successor or amendatory provisions thereto for which a tax matters partner is
designated). Members holding a majority of the Percentage Interests outstanding
may remove the TMP at any time or the TMP may resign as TMP at any time, and
such resignation or removal shall become effective upon the appointment of a
successor TMP in the manner required by applicable Treasury Regulations. The
successor TMP shall be determined by the vote of Members holding a majority of
the Percentage Interests outstanding.


 
 

--------------------------------------------------------------------------------

 
 
9.6           Required Records. The Board of Managers shall maintain at the
Principal Office the information and records that the Members are entitled to
obtain from the Company pursuant to Section 16-305(a) of the Act. Each Member
shall have the absolute right, upon written demand, to examine and copy, in
person or by a legal representative, at any reasonable time, and the Company
shall make available within ten days after receipt by the Board of Managers of
the written demand, all documents referred to in the preceding sentence.


Article 10
Capital


10.1           Initial Capital Contributions. On the Effective Date, Members
shall make the Capital Contributions indicated opposite their respective names
on Schedule A. In exchange for such Capital Contributions, the Members shall
receive the Percentage Interests set forth opposite their respective names on
Schedule A.


10.2           No Right to Return of Contribution. No Member shall have the
right to the withdrawal or to the return of his, her or its Capital
Contribution, except upon the dissolution and liquidation of the Company
pursuant to Article 13.


10.3           Additional Capital Contributions. Subject to the terms of the
Joint Venture Agreement executed by the initial Members concurrent herewith, if
the Members, by unanimous vote, at any time or from time to time determine that
contributions to the capital of the Company are necessary to the conduct of the
Company's activities, each of the Members shall promptly make a cash
contribution to the capital of the Company equal to that Member's share
(determined in proportion to the number of Percentage Interests held by each
Member) of such additional funds.


10.4           Loans to the Company: No Interest on Capital. The Members may,
but are not obligated to, make loans to the Company from time to time, as
authorized by the Board of Managers.   Any such loans shall not be treated as
Capital Contributions to the Company for any purpose under this Agreement nor
entitle such Member to any increase in its share of the profits and losses and
distributions of the Company, but the Company shall be obligated to such Member
for the amount of any such loans pursuant to the terms thereof, as the same are
determined by the Board of Managers and such Member. Interest with respect to
the outstanding amount of any loans made by a Member to the Company shall accrue
and be payable at such times and at such rate as is determined by the Board of
Managers and such Member. All scheduled principal and interest payments with
respect to any loans from a Member to the Company pursuant to this Section 10.4
shall be repaid before any distributions to any Members pursuant to Section
12.1, Section 12.2, or Section 13.2(d). No interest shall be paid on any Capital
Contribution to the Company or on any balance in any Capital Account.


 
 

--------------------------------------------------------------------------------

 
 
10.5           Creditor's Interest in the Company. No creditor who makes a loan
to the Company shall have or acquire at any time as a result of making the loan
any direct or indirect interest in the profits, capital or property of the
Company, other than such interest as may be accorded to a secured creditor.
Notwithstanding the foregoing, this provision shall not prohibit in any manner
whatsoever a secured creditor from participating in the profits of operation or
gross or net sales of the Company or in the gain on sale or refinancing of the
Company, all as may be provided in its loan or security agreements.


10.6           Capital Accounts. A separate Capital Account ("Capital Account")
shall be maintained for each Member in accordance with Code Section 704 and
Treasury Regulations Section 1.704-1(b)(2)(iv). The Board of Managers shall
increase or decrease the Capital Accounts in accordance with the rules of such
regulations including, without limitation, upon the occurrence of any of the
events specified in Treasury Regulations Section 1. 704-1(b)(2)(iv)(f). The
Board of Managers' determination of Capital Accounts shall be binding upon all
parties.


Article 11
Allocation of Profits and Losses


11.1           Capital Account Allocations.


(a) The Profits or Losses of the Company shall be allocated among the Capital
Accounts of the Members with respect to each Fiscal Year as of the end of such
Fiscal Year in the proportion that the Percentage Interest held by each Member
bears to the Percentage Interests held by all Members. Unless otherwise provided
in this Agreement, every item of income, gain, loss and deduction entering into
the computation of Profits or Losses shall be allocated to the Members in the
same proportions as the allocation of Profits or Losses for that period.


(b) Notwithstanding Section 11.1(a), the Board of Managers shall not allocate
any item of loss or deduction to a Member that would cause or increase a deficit
balance in such Member's Capital Account in excess of any limited dollar amount
of such deficit balance that such Member is obligated to restore as of the end
of any Fiscal Year, taking into account the amounts and adjustments set forth in
Treasury Regulations 1.704-1(b)(2)(ii)(d)(4)-(6) and shall make special
allocations to the Profits or Losses of the Company among the Members as
necessary to cause the allocations under this Section 12.1 to be respected under
Code Section 704(b) and Treasury Regulations Section 1.704-1(b)(1). The Board of
Managers shall, to the extent possible and in whatever manner it deems
appropriate, make subsequent curative allocations of other items of income,
gain, loss and deduction to offset any such special tax allocations.


(c) Allocations under this Section 11.1 are intended to meet the alternate test
for economic effect under Treasury Regulations Section 1.704-1(b)(2)(ii)(d) and,
with respect to any allocations of nonrecourse deductions, are intended to meet
the requirements of Treasury Regulations Section 1.704-2(e). A "qualified income
offset," a "minimum gain chargeback," each as defined in the Treasury
Regulations, and any such other provision that is necessary to cause the
allocations under this Section 12.1 to meet such test and requirements are
incorporated by reference into this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
(d) The Board of Managers' determination of allocations shall be binding upon
all parties.


11.2           Tax Allocations. The Board of Managers shall allocate the items
of income, gain, loss and deduction of the Company for federal income tax
purposes among the Members in the same manner that such items are allocated to
the Members' Capital Accounts.


11.3           Tax Credits. All tax credits shall be allocated among the Members
in accordance with applicable law.


11.4           Code Section 704(c) Allocations. In accordance with Code Section
704(c), income, gain, loss and deduction with respect to any property
contributed to the Company shall, solely for tax purposes, be allocated among
the Members so as to take account of any variation between the adjusted basis of
such property to the Company for income tax purposes and its book value for
Capital Account purposes, in the same manner as such variations are treated
under Code Section 704(c). Any elections or other decisions related to such
allocations shall be made by the Board of Managers in any manner that reasonably
reflects the purpose and intention of this Agreement. Allocations pursuant to
this Section 11.4 are solely for purposes of federal, state and local taxes and
shall not affect, or in any way be taken into account in computing, any Member's
Capital Account or share of income, gain, loss or deduction pursuant to any
provision of this Agreement.


11.5           Varying Interests During Fiscal Year. In the event of any changes
in Percentage Interests during a Fiscal Year, all Profits and Losses from
operations of the Company during such Fiscal Year, using such methods of
accounting for depreciation and other items as the Board of Managers determines
to use for federal income tax purposes, shall be allocated to each Member based
on its varying interest in the Company during such operating year in accordance
with Code Section 706. The Board of Managers shall determine in accordance with
Code Section 706 whether to prorate items of income and deduction according to
the portion of the Fiscal Year for which a Member held Percentage Interests or
whether to close the books on an interim basis and divide such operating year
into two or more segments.


Article 12
Distributions


12.1           Operating Distributions. Subject to Section 4.13(j), the Board of
Managers shall distribute Net Cash Flow to the Members in proportion to their
respective Percentage Interests at least annually.


12.2           Distributions for Tax Liabilities. Subject to the limitations on
distributions in Section 12.3, the Company shall make the following
distributions to cover Member tax liabilities:


 
 

--------------------------------------------------------------------------------

 
 
(a) The Company shall make distributions of money to each Member in amounts that
the Board of Managers considers reasonably sufficient to enable such Member to
pay the federal, state and foreign income taxes on the income and gain (net of
any cumulative tax benefits produced for the Members by the Company's losses,
deductions, and credits) that passes through the Company to the Members under
the applicable provisions of the Code (the "Taxes on Pass-Through Income'').


(b) The amount distributed to each Member shall be determined by the Board of
Managers using a good faith approximation of the Taxes on Pass-Through Income
applicable to each Member.


(c) The Company shall make the distributions required above in a timely manner
to allow the tax attributable to the income passed through the Company to any
Member to be paid on an annual basis or on a quarterly basis as necessary for
the Member to pay any estimated taxes due with respect to such income.


(d) All distributions to a Member made pursuant to this Section 12.2 shall
reduce the amount of the next succeeding distribution or distributions that
would otherwise have been distributed to such Member pursuant to Section 12.1
and Section 13.2.


12.3           Limitations on Distributions. Notwithstanding any provision to
the contrary in this Article 12:


(a) All distributions made in connection with the liquidation and winding up of
the Company shall be made in the manner provided in Section 13.2.


(b) No distribution shall be made that would result in a violation of Section
16-607 of the Act.


Article 13
Dissolution and Liquidation


13.1           Events Causing Dissolution. The Company shall be dissolved only
upon the occurrence of any of the following events:


 
(a)
The written agreement of all Members; or



 
(b)
The final decree of a court that dissolution is required under applicable law.



13.2.           Liquidation and Winding Up. If the Company is dissolved pursuant
to Section 13.1, the Company shall be liquidated and the Managers (or other
Person or Persons designated by the Managers or by a decree of court) shall wind
up the affairs of the Company. The Managers or other Persons winding up the
affairs of the Company shall promptly proceed to the liquidation of the Company
and, in settling the accounts of the Company, the assets and the property of the
Company shall be distributed in the following order of priority:


(a) To the payment of all debts and liabilities of the Company in the order of
priority as provided by law (other than outstanding loans from a Member);


 
 

--------------------------------------------------------------------------------

 
 
(b) To the establishment of any reserves deemed necessary by the Managers or the
Person winding up the affairs of the Company for any contingent liabilities or
obligations of the Company;


(c) To the repayment of any outstanding loans from Members to the Company, pro
rata in proportion to the amounts owed to such Members; and


(d) The balance, if any, to the Members pro rata in accordance with their
positive Capital Account balances, after giving effect to all contributions,
distributions, and allocations for all periods.


13.3           No Deficit Restoration Obligation. If any Member has a deficit
balance in its Capital Account (after giving effect to all contributions,
distributions and allocations for all fiscal periods including the fiscal period
during which the liquidation occurs), such Member shall have no obligation to
make any contribution to the capital of the Company with respect to such
deficit, and such deficit shall not be considered a debt owed to the Company or
to any Person for any purpose whatsoever.


Article 14
Amendment


The Certificate of Formation and this Agreement may be amended by an instrument
in writing signed by all Members.  No provision of this Agreement (other than
Schedule A as described below) may be modified, amended, waived or terminated
except as provided in the preceding sentence. No course of dealing between the
parties will modify, amend, waive or terminate any provision of this Agreement
or any rights or obligations any party under or by reason of this Agreement.
Notwithstanding the foregoing, the Board of Managers shall amend Schedule A,
without having to obtain the consent of any Member, as appropriate to reflect
accurately any transfers of Percentage Interests, issuances of new Percentage
Interests and admissions of new Members that are effected in accordance with
this Agreement. The Board of Managers shall promptly deliver a copy of any such
amendment to each Member, provided that, a failure of the Board of Managers to
deliver a copy of any amendment to the Members shall not invalidate such
amendment.


Article 15
Representations, Warranties of the Members


Each of the Members represents and warrants as of the Effective Date to each of
the other Members and the Company as follows:


(a) The Percentage Interest being acquired by such Member is being purchased for
such Member's own account and not with a view to, or for sale in connection
with, any distribution or public offering thereof within the meaning of the
Securities Act of 1933, as amended (the "Securities Act'). Such Member
understands that such Percentage Interest has not been registered under the
Securities Act or any state securities laws by reason of its contemplated
issuance in a transaction exempt from the registration and prospectus delivery
requirements thereof and that the reliance of the Company and others upon such
exemptions is predicated in part by the representations and warranties of such
Member contained in this Agreement.


 
 

--------------------------------------------------------------------------------

 
 
(b) Such Member has the requisite power and authority (whether corporate or
otherwise) and legal capacity to enter into, and to carry out its obligations
under, this Agreement.


(c) The execution and delivery by such Member of this Agreement and the
consummation by such Member of the transactions contemplated by this Agreement
have been duly authorized before the Effective Date by all necessary action on
the part of such Member.


(d) This Agreement has been duly executed and delivered by such Member and
constitutes a valid and binding obligation enforceable against such Member in
accordance with its terms.


(e) Such Member is not subject to, nor obligated under, any provision of (i) any
agreement, arrangement or understanding, (ii) any license, franchise or permit
or (iii) any law, regulation, order, judgment or decree that would be breached
or violated, or in respect of which a right of termination or acceleration or
any encumbrance on any of such Member's assets would be created, by such
Member's execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated by this Agreement, except for such
agreements as to which a Member has previously obtained the consent of the other
party or parties thereto.


(f) No authorization, consent or approval of, waiver or exemption by, or filing
or registration with, any public body, court, third party or authority is
necessary on such Member's part, which has not previously been obtained by such
Member for the consummation of the transactions contemplated by this Agreement.


(g) No Person has or will have, as a result of any act or omission by such
Member any right, interest or valid claim against the Company or any other
Member for any commission, fee or other compensation as a finder or broker, or
in any similar capacity, in connection with the transactions contemplated by
this Agreement.


Article 16
Miscellaneous Provisions


16.1           Entire Agreement. This Agreement (including the exhibits,
schedules and other documents referred to in this Agreement) contains the entire
understanding among the Members with respect to the subject matter of this
Agreement and supersedes any prior understandings, agreements or
representations, written or oral, relating to the subject matter of this
Agreement.


 
 

--------------------------------------------------------------------------------

 
 
16.2           Counterparts. This Agreement may be executed in separate
counterparts, each of which will be an original and all of which taken together
shall constitute one and the same agreement, and any party hereto may execute
this Agreement by signing any such counterpart.


16.3           Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be effective and valid under
applicable law but if any provision of this Agreement is held to be invalid,
illegal or unenforceable under any applicable law or rule, the validity,
legality and enforceability of the other provisions of this Agreement will not
be affected or impaired thereby.


16.4           Successors and Assigns. This Agreement shall be binding upon the
permitted transferees, successors, assigns and legal representatives of the
parties to this Agreement.


16.5           Notices. All notices and other communications relating to this
Agreement will be in writing and will be deemed to have been given when
personally delivered, or delivered by facsimile or electronic submission
(confirmed as having been sent on the sender’s machine), or five Business Days
following delivery to a reliable international courier. All notices to the
Company shall be addressed to its Principal Office. All notices to a Member
shall be addressed to such Member's address set forth in the records of the
Company or to such other address as has been designated by such Member to the
Company.


16.6            Headings. The headings and any table of contents contained in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.


16.7            References. References to Sections, Exhibits, Schedules and like
references are to Sections, Exhibits, Schedules and the like of this Agreement
unless otherwise expressly provided.


16.8            Governing Law. All matters relating to the interpretation,
construction, validity and enforcement of this Agreement shall be governed by
the internal laws of the State of New York, USA, without giving effect to any
choice of law provisions thereof.


16.9            Third Party Benefit. Nothing in this Agreement, express or
implied, is intended to confer upon any Person not a party to this Agreement any
rights, remedies, obligations or liabilities of any nature whatsoever; provided,
however, that the Indemnitees shall, as intended third-party beneficiaries
thereof, be entitled to the enforcement of Article 7, but only insofar as the
obligations sought to be enforced thereunder are those of the Company.


16.10            Additional Actions and Documents. The parties agree to execute
and deliver any further instruments or perform any acts that are or may become
necessary to carry on the Company created by this Agreement or to effectuate its
purposes.


16.11            Specific Performance. The Members agree that it is impossible
to measure in money the damages that would accrue to any Member or the Company
by reason of a failure to perform any of the obligations under this Agreement,
including the provisions of Article 8. Therefore, if any Member brings any
action or proceeding to enforce the provisions of this Agreement, any Person
(including the Company) against whom such action or proceeding is brought waives
the claim or defense that such party has an adequate remedy at law, and such
Person shall not urge in any such action or proceeding the claim or defense that
such remedy at law exists.


 
 

--------------------------------------------------------------------------------

 
 
16.12            Waiver of Partition. Each Member irrevocably waives any and all
rights that he, she, or it may have to maintain an action for partition of any
of the Company's property.


16.13            Pronouns. All pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular or plural, as the identity of the
antecedent may require.


16.14            Arbitration. Any claim or dispute arising hereunder (including
any issue as to the arbitrability thereof and any claim for indemnification
hereunder) shall be determined by arbitration before a single arbitrator
(subject to the last sentence of this Section 16.14) in the New York City
metropolitan area, in accordance with the Commercial Arbitration Rules then
obtaining of the American Arbitration Association.  Each party shall, no later
than fifteen (15) days before the date set for hearing, provide to the other
parties and to the arbitrator a copy of al documents that the party intends to
submit at the hearing and a list of all persons that party intends to call at
the hearing, unless the arbitrator shall permit otherwise in his sole
discretion.  The arbitrator may adopt such procedures as he shall deem
appropriate to achieve a fair, prompt and cost-effective result.  The award
rendered in such arbitration may provide for equitable remedies, an accounting
and/or reimbursement for attorneys’, accountants’, consultants’ witnesses’ or
the arbitrator’s fees, as the arbitrator shall see fit.  The award shall be
final, and judgment on it may be entered in or enforced by any court, state,
federal or foreign, having jurisdiction with respect thereto.  Any party may
apply to an appropriate court of law for a preliminary injunction, attachment or
similar remedy available to it in aid of the arbitration proceeding provided for
herein.  This provision shall not preclude the impleading or joining of one of
the parties hereto by another party in an action brought by a third party.  In
the event the total amount in controversy, including (not net of) any
meritorious counterclaim, exceeds $1,000,000, the arbitration shall be held
before a panel of three independent arbitrators (none single-party appointed).


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.




CALDERA RESOURCES, INC.
 
GLOBAL GOLD MINING, LLC
 
By: /s/ Vasilos Mavridis
 
 
By: /s/ Van Krikorian
Vasilos Mavridis
 
Van Krikorian
Manager



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 1


STATE OF DELAWARE
LIMITED LIABILITY COMPANY
CERTIFICATE OF FORMATION








·
First:
The name of the limited liability company is Mining Company, LLC.



·
Second:
The address of its registered office in the State of Delaware is 2711
Centerville Road, Suite 400, in the City of Wilmington, Delaware 18707.
 



The name of its Registered Agent at such address is:


Corporation Service Company




In Witness Whereof, the undersigned has executed this Certificate of Formation
of Marjan-Caldera Mining Company, LLC this __24th___ day of March 2010.



               By:   
/s/ Vasilos Mavridis
        Authorized Person        
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A


Name of Member:
 
Capital Contribution:
 
Percentage Interest:
 
Caldera Resources, Inc.
1100 de la Gauchetiere West
Suite 900
Montreal, Quebec H3B2S2
CANADA
 
$55
55%
Global Gold Mining, LLC
c/o Global Gold Corporation
45 East Putnam Avenue
Greenwich, CT  06830
USA
$45
45%





 
 

--------------------------------------------------------------------------------

 


APPENDIX IV
NET SMELTER ROYALTY
 
 
1.Global Gold Corporation (“Global Gold”) will hold a 2.5% NSR on metals
production on the Northern Zone. The 1% of the NSR can be purchased by Caldera
for payment of $2,000,000.

 
 
2.Global Gold will hold a 1% NSR on metals production in the Central Zone.

 
 
3.Caldera has the right of first refusal to purchase the NSR on the Northern
Zone held by Global Gold.

 
With respect to all royalties payable, Caldera and /or the JVC  shall
cause  Marjan Mining to pay and Marjan Mining shall  pay to GGM a net smelter
returns (“NSR”) production royalty from all minerals and mineral containing
product produced from the Property after the date hereof (“Royalty”). This
Royalty shall be paid quarterly, and shall be accompanied by (i) a statement
summarizing the computation of NSR and (ii) copies of any and all original
settlement statements issued by each buyer for their purchase of the
products.    The settlement statements shall include the total weight of product
purchased; the contained payable elements within the product; the market prices
of the elements; deduction of all processing and penalties; and the total amount
due to be remitted to the seller on a provisional and final settlement
basis.  The quarterly Royalty payments will be provisional and subject to
adjustment at the end of each calendar year.  The term “NSR” as used herein
shall mean the full value received from any buyer for any and all products sold
from the Property, reflective of the point of sale after deductions for all of
the following charges from third parties, if any: custom smelting costs,
treatment charges and penalties including, but without being limited to, all
actual charges, costs, deductions, and penalties for the treatment, tolling, or 
smelting of the Products and all costs and charges associated therewith, such as
costs and charges with respect to handling, weighing, sampling, assaying and
marketing, as well as presentation charges, referee’s fees and expenses, after
said Products leave the processing facility on or near the Property; and
production, value-added tax, excise, sales, and any other similar taxes or fees
(excluding income taxes) paid to any lawful taxing authority on Products mined
from the Property. Upon reasonable notice and within no less than thirty days
from such notice but no more than two times per year, GGM shall be entitled to
inspect and audit production and sales records from the Property.
 
 
4.Verification and Disputing of Net Smelter Return Royalty:  The Owner may
verify and contest the Operator’s calculation of Net Smelter Return Royalty
during a period of sixty days (60) following receipt of the annual statement of
Net Smelter Return Royalty.  The Operator shall maintain adequate records, which
shall be made available to the Owner during said six (6) month period to enable
the Owner to verify the correctness of the Operator’s calculation of the Net
Smelter Return Royalty.  If the Owner disputes, in writing, the correctness of
the Operator’s determination of Net Smelter Return Royalty, the determination of
whether an entry has been property categorized or calculated shall be finally
made by an independent auditor to be appointed by the Operator.  If the Owner
does not dispute, in writing, the correctness of the Operator’s determination of
Net Smelter Return Royalty within six (6) months following the delivery of an
annual statement, such annual statement shall be deemed to be correct and the
Owner shall waive all of its right to challenge said annual statement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.Assignment: The Owner shall have no right, title or interest in the PROPERTY
other than the rights granted herein.  The Net Smelter Royalty shall be binding
on any successor to the Operator and on any assignee or purchaser of the
PROPERTY.  The Owner may not assign its rights under this Net Smelter Royalty to
any person without the prior written approval of Caldera Resources Inc., which
approval shall not be unreasonably withheld.

 
 
6.Repurchase and Right of First Refusal: Caldera Resources Inc. shall have (i)
the right of first refusal to purchase the Net Smelter Return Royalty on the
Central Zone; (ii) the right of first refusal to purchase the Net Smelter Return
Royalty on the Northern Zone; and (iii) the right to pay $2,000,000 to Global
Gold Corporation so as to purchase 1% of the Net Smelter Return Royalty on the
Northern Zone, so that after such payment, GGM shall remain the owner of a 1.5%
Net Smelter Return Royalty on the Northern Zone.

 


 